NORTONI, J.
Defendant was convicted under-section 8315, Revised Statutes 1909, on tbe charge of' holding herself out as a physician, in that she was-*676attempting to treat the sick or others afflicted with bodily or mental infirmities and representing herself so as to indicate that she was authorized to' practice medicine in this State without having any license from the State Board of Health. It appears, too, that she was not a practicing physician registered on or prior to March 12, 1901. The jury found defendant guilty and assessed her punishment' at a fine of $50, on which verdict judgment was entered. The appeal is prosecuted from that judgment.
A full transcript of the proceedings, including all of the evidence, is on file here, but no briefs or arguments are presented for either party. However, in accordance with the statute enjoining the duty on the court to do so, we have read and considered all the evidence and. examined the entire record for error which may appear to be prejudicial to defendant. Suffice to say that in accordance with the construction placed upon the statute by the Supreme Court in State v. Smith, 233 Mo. 242, 135 S. W. 465, there is'an abundance of evidence tending to support the judgment of conviction.
On considering the information and the instructions, they seem to be sufficient and proper in every respect, and the court did not err in refusing the instructions requested by defendant.
No reversible error is discovered in the record and the judgment should, therefore, be affirmed. It is so ordered:
Reynolds, P. J., and Allen, J., concur.